


110 HR 1577 IH: Wounded Warriors Joint Health Care

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1577
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Shays (for
			 himself, Mr. Buchanan, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To create a Department of Defense-wide program of patient
		  navigators for wounded members of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warriors Joint Health Care
			 Patient Navigators Act.
		2.Establishment of
			 Department of Defense-wide patient navigator program for wounded members of the
			 Armed Forces
			(a)
			 EstablishmentThe Secretary of Defense shall
			 establish a Department of Defense-wide patient navigator program and assign the
			 responsibility for overseeing the program to the Assistant Secretary of Defense
			 for Health Affairs.
			(b)FunctionUnder the program, patient navigators shall be assigned as representatives to
			 medical holdover patients and their families in order to improve health care
			 outcomes.
			(c)Qualifications
			 of patient navigatorsTo qualify as a patient navigator, a person
			 shall successfully undergo extensive and regular training on all medical and
			 administrative processes within the medical holdover system of the Department
			 of Defense and specifically within the military installation to which the
			 navigator is assigned. A person acting as a patient navigator may not be a
			 member of the Armed Forces or an employee of the Department of Defense. The
			 Secretary of Defense shall enter into contracts to acquire the services of
			 patient navigators.
			(d)Number of
			 patient navigatorsUnder the program, there shall be a standard
			 number of patient navigators at any military medical treatment facility or
			 other medical retention facility, with the ratio of navigators to patients no
			 higher than 1 to 10.
			(e)Authorities of
			 patient navigatorsUnder the program, the Secretary of Defense
			 shall ensure that patient navigators—
				(1)are allowed
			 scheduled daily access to senior decision-making personnel and offices within
			 the facility or military installation to which assigned;
				(2)are informed of
			 all corrective actions taken on behalf of the patients they represent in a
			 timely, standardized manner; and
				(3)are allowed access
			 to patient medical scheduling information and allowed to assist in scheduling
			 appointments in a timely fashion.
				(f)Responsibilities
			 of patient navigatorsUnder the program, each patient navigator
			 shall—
				(1)report in writing
			 daily to the commander or director of the facility or military installation to
			 which the navigator is assigned all patient and family concerns, issues, and
			 complaints; and
				(2)keep confidential
			 all files, and have contracts with each patient acknowledging privacy and other
			 patient concerns about the role of the navigator.
				(g)Medical holdover
			 patientIn this Act, the term medical holdover
			 patient means a member of the Armed Forces, including a member of the
			 National Guard or other reserve component, who is undergoing medical treatment,
			 recuperation, or therapy, or is otherwise in medical hold or holdover status,
			 for an injury, illness, or disease incurred or aggravated while on active duty
			 in the Armed Forces.
			(h)AuthorizationThere
			 is authorized to be appropriated to carry out this Act $3,000,000 for each of
			 fiscal years 2007, 2008, and 2009.
			
